Stoecklein Law Group, LLP. Practice Limited to Federal Securities Columbia Center Telephone:(619) 704-1310 401 West A Street Facsimile:(619) 704-1325 Suite 1150 email:djs@slgseclaw.com San Diego, California92101 web:www.slgseclaw.com August 5, 2013 CONSENT OF STOECKLEIN LAW GROUP, LLP. U.S. Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We hereby consent to the incorporation and use in this Registration Statement of Merculite Distributing, Inc., on Form S-1/A (No. 3)of our Legal Opinion, dated August 5, 2013, relating to the proposed registration of 600,000 shares of common stock which appears in such Registration Statement. We also consent to the reference to our Firm under the title “Interests of Named Experts and Counsel” in the Registration Statement S-1/A (No. 3)and this Prospectus. Stoecklein Law Group, LLP /s/Donald J. Stoecklein San Diego, CA August 5, 2013
